Case: 09-30424     Document: 00511106809          Page: 1    Date Filed: 05/11/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            May 11, 2010
                                     No. 09-30424
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

THERESA MARTIN,

                                                   Plaintiff-Appellant

v.

JAMES LEE; THE TOWN OF ADDIS,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                            USDC No. 3:06-CV-00041


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Appellant Theresa Martin was involved in an altercation with Appellee
James Lee, an officer of the Addis Police Department, and Dexter Walker, an
officer of the Brusly Police Department, in Iberville Parish, Louisiana. Martin
was arrested and charged with “remaining after being forbidden” and
“interfering with duties of a police officer.” At trial, all charges against Martin
were dismissed.       Martin then filed a complaint in state court against Lee,
Walker, the Addis and Brusly Police Departments, and others.                        Martin’s

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30424    Document: 00511106809      Page: 2   Date Filed: 05/11/2010

                                  No. 09-30424


complaint alleged that the officers and police departments were liable for
damages under 42 U.S.C. § 1983. The case was removed to federal district court.
      In preparation for trial, the parties submitted a Uniform Pretrial Order
(“Pretrial Order”) to the district court. In ruling on several motions in limine
regarding the exclusion of certain evidence, the district held that Martin’s “false
arrest” claims had been abandoned because the only claim contained in the
Pretrial Order was for excessive force against Officer Lee. Ten months later, and
two months before trial was set to begin, Martin filed a Motion for Leave to
Amend the Pretrial Order (“Motion to Amend”) so that she could assert her false
arrest claim. The district court denied the Motion to Amend. Martin now
appeals, arguing that the district court erred by (1) ruling that her false arrest
claim was waived and (2) denying her Motion to Amend. Martin does not appeal
from the adverse jury verdict on her excessive force claim.
      Federal Rule of Civil Procedure 16 authorizes the district court to control
and expedite discovery through pretrial orders. “It is a well-settled rule that a
joint pretrial order signed by both parties supersedes all pleadings and governs
the issues and evidence to be presented at trial.” Elvis Presley Enters., Inc. v.
Capece, 141 F.3d 188, 206 (5th Cir. 1998) (quoting Branch-Hines v. Hebert, 939
F.2d 1311, 1319 (5th Cir.1991)). Claims, issues, and evidence are narrowed by
the pretrial order, thereby focusing and expediting the trial. Elvis, 141 F.3d at
206 (claims not preserved in a joint pretrial order were waived); Branch-Hines,
939 F.2d at 1319 (the pretrial order asserted the plaintiff's full range of
damages). If a claim or issue is omitted from the final pretrial order, it may be
waived, even if it appeared in the complaint. Elvis, 141 F.3d at 206.
      In addition, our court gives the trial court “broad discretion to preserve the
integrity and purpose of the pretrial order.” Geiserman v. MacDonald, 893 F.2d
2
   Case: 09-30424    Document: 00511106809      Page: 3   Date Filed: 05/11/2010

                                  No. 09-30424


787, 790-791 (5th Cir. 1990) (quoting Hodges v. United States, 597 F.2d 1014,
1018 (5th Cir. 1979)). “For pretrial procedures to continue as viable mechanisms
of court efficiency, appellate courts must exercise minimal interference with trial
court discretion in matters such as the modification of its orders.” Hodges,
597 F.2d at 1017-1018. Thus, unless the trial court’s ruling in the enforcement
of a pretrial order was a clear abuse of discretion that would deem the action
arbitrary, the ruling will not be disturbed on appeal. Geiserman, 893 F.2d at
790; Hodges, 597 F.2d at 1017.
      Appellant argues that her claim for false arrest was “eminently
cognizable” within a two or three sentence factual narrative stating that Martin
was cuffed and placed in Office Lee’s patrol car, issued a summons and released,
and cleared of all charges at trial. The district court disagreed and held that
other than the excessive force claim, “nowhere in the final pretrial order was
there any mention of any other claim under any other theory of law.” District
courts are encouraged to construe pretrial orders narrowly without fear of
reversal. Flannery v. Carroll, 676 F.2d 126, 129-130 (5th Cir. 1982) (the district
court did not abuse its discretion where it narrowly construed the pretrial order
to exclude certain claims, despite slight reference to those claims in the order).
We cannot say that the district court abused its discretion in narrowly
construing this Pretrial Order as it did. Thus, the false arrest claim was waived.
      Appellant also contends that the district court’s denial of her motion to
amend was in error because the exhibits listed in the Pretrial Order showed her
intention to bring a false arrest claim against Lee. Appellant argues that both
parties’ motions clearly anticipated her bringing a false arrest claim. Rule 16(e)
provides that the court may modify a final pretrial order “only to prevent
manifest injustice.” Refusal to grant an amendment to a pretrial order is with


                                        3
   Case: 09-30424    Document: 00511106809      Page: 4   Date Filed: 05/11/2010

                                  No. 09-30424


in the trial court’s discretion. Trinity Carton Co., Inc. v. Falstaff Brewing
Corp., 767 F.2d 184, 193 n.13 (5th Cir. 1985). “Even though amendment of the
pretrial order may be allowed where no surprise or prejudice to the opposing
party results, where, as here, the evidence and the issue were known at the time
of the original pretrial conference, amendments may generally be properly
refused.” Id. That Martin delayed in seeking this relief until shortly before trial
also supports the court’s decision. The trial court did not abuse its discretion in
denying Martin’s motion to amend.
      For the foregoing reasons, the judgment is
                                                                    AFFIRMED.




                                        4